DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 9/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the X-ray, camera in claim 9, temperature sensor in claim 11, laser in claim 12 and multidirectional conveyer in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: proper antecedent basis should be provided in the specification for the X-ray and camera, temperature sensor, laser and multidirectional .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. For example, claims are directed to a plant trimming device and not a Robotic Automated……..
robot
 noun
Definition of robot
1: a machine that resembles a living creature in being capable of moving independently (as by walking or rolling on wheels) and performing complex actions (such as grasping and moving objects)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 11-12 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is not clear from the specification how the X-ray, camera, temperature sensor, laser and multidirectional conveyer can be incorporated into the device.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1: the claim language is confusing since it is not clear whether “razor” in lines 13-14 is the one of the at least one razor as in line 12 or is an additional one. 
Claim 4 recites the limitation "the present components" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 6: the phrase “a gear at an end of a housing for the tumbler that allows the tumbler to be placed without a need of manual adjustment” is vague as used. It is not clear what a gear per se has anything to do with allowing the tumbler to be placed without a need of manual. 
Claim 9 is drafted in such a way that it appears to be entirely functional. Theclaim is vague and indefinite because, the additional structure sought to be added toclaim 1 or encompassed in this dependent claim cannot be determined since X-ray, camera are not positively claim (intended use). 
Claim 16 is indefinite because it is not clear what the phrase “multidirectional conveyer” in line 2 is intended to encompass.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hall et al (US 2019/0388902).
Hall et al discloses in Figs. 1-37, a plant trimming apparatus, comprising: a control processing unit 60 to control operation of the plant trimming apparatus; a tumbler 62 with openings 64 controlled by the control processing unit that creates a circular motion to move the plants inside the tumbler; at least one entry 40 and one exit 28 for the plant to enter and exit the tumbler; at least one rotatable blade 82 adjacent to the tumbler; a motor 68 for powering the tumbler; at least one brush 93 adjacent to the tumbler and blade to remove residue and oil from the tumbler and blade; a housing for the tumbler and brush; at least one razor 92 that is adjacent to the blade 82 and cuts by creating an angel between the blade and razor; a housing containing the blade and razor; a vacuum assembly 46 that creates suction within the apparatus and sucks cut .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al in view of Harold et al (11,089,731).
Hall et al discloses most of the elements of this claim but for at least one monitoring sensor coupled to the central processing unit to monitor temperature, moisture level, speed, fault, unidentified non-plant objects, and power of the system.
Harold et al is cited to show desirability, in the relevant art, to provide a plant trimming apparatus with sensors 1340 configured to determine one or more environmental conditions, such as temperature, air pressure, humidity, and so on (col. 1 line 44-col.11 line 20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hall et al with the sensors as taught by Harold et al in order to determine one or more environmental conditions, such as temperature, air pressure and humidity. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al in view of Lee (US 2016/0050852).
Hall et al discloses most of the elements of this claim but for laser that cuts any remaining plant particles.
Lee is cited to show desirability, in the relevant art, to utilize an agricultural robot system having a laser beam generator 250 to cut plants. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Hall et al with the agricultural robot system having a laser beam generator as taught by Harold et al in order to further cut plants. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al in view of Lundquist (5,215,264).
Hall et al discloses most of the elements of this claim but for rail to guide insertion and removal of the tumbler.
Lundquist teaches the concept of providing a crusher with rail 57 to slide the cutter out of the housing via handle 63. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Hall et al a rail as taught by Langston for the purpose of maintenance. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al in view of Scuccato et al (4,433,769).
Hall et al discloses most of the elements of this claim but for magnetic gear.
Scuccato et al teaches that it is conventional to provide a grinder with magnetic gear 12 (Fig. 5 element 92). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of magnetic gear to . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references are directed to plant trimming devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/FAYE FRANCIS/Primary Examiner, Art Unit 3725